Citation Nr: 1108632	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-24 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected low back disability.

2.  Entitlement to a rating in excess of 40 percent for a low back disability.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1979, and from February 2003 to September 2004.  The Veteran also had over twenty-two years of intercurrent reserve and/or National Guard duty, presumably with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above-referenced claims.  

In June 2008, the Veteran testified before a Decision Review Officer during a formal hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

In accordance with an opinion of the Court of Appeals for Veterans Claims (Court), TDIU has been included as an issue on appeal, as the issue is part and parcel of the claim for an increased disability rating for the low back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for hypertension and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  

2.  The evidence of record does not show that the Veteran's low back disability has been productive of incapacitating episodes, requiring bed rest and/or treatment prescribed by a physician, having a total duration of at least six weeks during the past 12 months

3.  The evidence of record does not show the presence of any bowel or bladder dysfunction, erectile dysfunction, or any other neurological impairment associated with the low back disability (other than radiculopathy of lower extremities, for which service connection has already been separately granted).

4.  The evidence of record does not show that the Veteran's hypertension is etiologically related to his period of active service, ACDUTRA service, or his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in September 2005, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in an April 2007 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  His claims were later readjudicated by way of the July 2007 Statement of the Case.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

In this case, the Veteran was provided pertinent information in the above referenced letter dated in September 2008.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air service includes active duty, [and] any period of active duty for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty."  ACDUTRA means full-time training duty, where the service member is available for duty around-the-clock performed by the reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).   Inactive duty for training (INACDUTRA) is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  INACDUTRA may be the basis of service connection for injuries only, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C. § 101(24)(C).  Annual training is an example of active duty for training while weekend drills are inactive duty.  Presumptive provisions do not apply to active duty for training or inactive duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

As reflected above, the Veteran has periods of INACDUTRA.  In this regard, the Board notes that the claimed hypertension is a disease and not an injury.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, pp. 909, 1207, 1705 (31st ed. 2007).   The Board emphasizes that service connection is not warranted for any disease manifested during a period of INACDUTRA.  To the extent that he has asserted that his claimed hypertension is related to a period of INACDUTRA, service connection may not be granted for any disease during this time period.  Therefore, any periods of INACDUTRA are not applicable to the analysis of the Veteran's present claim.  Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-90 (Jul. 18, 1990). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

As an initial matter, medical evidence of record raises a question of whether the Veteran had preexisting hypertension prior to his second period of active duty service (from February 2003 to September 2004).  A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began. See 38 C.F.R. § 3.304(b)(1).

Here, the medical evidence of record reflects, and the Veteran contends, that he was first diagnosed with hypertension in June 1998.  Thereafter, the service treatment records dated during his second period of active duty service, from February 2003 until September 2004, show that his hypertension was evaluated and treated.  As such, the Board finds that the Veteran's hypertension existed prior to his second period of active duty service.   Therefore, because the condition preexisted the Veteran's period of active service, the Board must address whether the disease or injury was aggravated during his second period of active service.  See Wagner v. Principi, 370 F3d (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When 38 U.S.C.A. § 1153 applies, the burden falls on the government to show by clear and unmistakable evidence that there was a lack of aggravation by establishing there was no increase in severity or by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306; see Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  The burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  If this burden is met, then the Veteran is not entitled to service-connected benefits.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a preexisting condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

Hypertension

Here, the Veteran has claimed that his current hypertension disorder is related to his service-connected low back disability.  In a September 2005 statement, the Veteran asserted that his hypertension developed with his service-connected back disability.  During the June 2008 formal hearing, he further testified that he was diagnosed with hypertension in 1998 directly following a back injury he incurred while on active duty for training; he reported that he developed hypertension due to his severe back pain.  He essentially reported that he continued to experience back pain following his injury, which lead to an increase the severity of his hypertension and his need to treat his hypertensive disorder with medication.   

The Veteran's service personnel records reflect that he served on ACDUTRA from June 26, 1998, to June 29, 1998.  In addition, he served on active duty from February 2003 to September 2004.

The Veteran's private medical treatment records include the earliest evidence of hypertension.  These records show that the Veteran was treated for a low back injury on June 30, 1998, at which time he was noted to have hypertension.  The Veteran's physician informed the Veteran that he may require medication in the future if his blood pressure remained elevated.  Treatment records dated in July 1998 show the Veteran's continued reports of low back pain.  In July 1998, he was prescribed medication to treat his elevated blood pressure, as his blood pressure was not well controlled.

Associated with the claims file are the medical treatment records from the Veteran's Reservist service.  A September 1998 line of duty determination reflects that the Veteran incurred a low back injury while on ACDUTRA in June 1998.  It was noted that the Veteran's pain was so significant following the incident that he sought treatment from a private physician until he was able to obtain the appropriate paperwork from his military superiors to report the injury.  The line of duty determination is silent as to any reports or evidence with regards to the hypertension disorder.

The Veteran's service treatment record dated during his second period of active duty service show that his hypertension was assessed and treated.  Treatment records dated in February 2003 and May 2004 reflect that the Veteran's hypertension was well controlled.  

Subsequent military treatment records dated following the Veteran's separation from active duty show additional monitoring of his hypertension.  These records generally show that show he continued to treat his disorder with medication.  An October 2004 treatment record reflects that the Veteran seen for blood pressure evaluation and medication adjustments.  His hypertension was described as being well controlled in January 2005.

In November 2008, the Veteran underwent a VA hypertension examination, at which time the claims file was reviewed.  The Veteran reported that he was diagnosed with hypertension in June 1998, following a back injury.  He reported that he began treating his disorder with prescription medication soon after his initial diagnosis.  His blood pressure was described as well controlled.  Following the clinical evaluation, the diagnosis was essential hypertension.  The examiner opined that the Veteran's hypertension was not due to or a result of his service-connected back pain.  He went on to explain that "although acute pain has been documented to cause transient elevations in blood pressure readings, those readings would not be diagnostic for hypertension."  The examiner reiterated that the Veteran's current hypertension was not due to his back disability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  Although the medical evidence of record reflects that the Veteran currently has a hypertension diagnosis, the preponderance of the evidence does not indicate that his hypertension was caused or aggravated by his military service.  Accordingly, the claim for service connection is denied.  

Initially, the Board concludes that service connection is not warranted for the Veteran's first period of active duty service or the period of ACDUTRA from June 26, 1998, to June 29, 1998.  The Board notes that the Veteran was not diagnosed with hypertension during his first period of active service or within a year of his first separation from active duty, in this case 1979.  Additionally, presumptive service connection is not warranted for his June 1998 ACDUTRA service, as presumptive service connection is not available for this period of service.  See Biggins, 1 Vet. App. 477-78; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence does not show that service connection is warranted for the Veteran's hypertension on a direct basis.  Although the medical records show that the Veteran was initially diagnosed with hypertension within days of a period of ACDUTRA, there is no evidence of record that the disease actually manifested in or was aggravated by this period of service.  Indeed, there is no objective medical evidence whatsoever linking the Veteran's hypertension diagnosis to his ACDUTRA service.  

Additionally, the evidence is void for any objective medical opinion relating the Veteran's hypertension to his service-connected low back disability.  While the Veteran's hypertension diagnosis was rendered within days of his low back injury, and he was prescribed medication to treat the disease, there is no medical evidence of record linking his diagnosis to any injury or occurrence during the ACDUTRA service.  Indeed, the Board highlights that while the September 1998 Line of Duty record details the Veteran's low back injury, the record is silent for any findings or reports with regards to his hypertension diagnosis.  All subsequent medical records are negative for any objective evidence or medical opinions relating the Veteran's hypertension to his low back disability.

Here, the Veteran finds probative the November 2008 VA examiner's opinion essentially that the Veteran's hypertension was not caused or aggravated by his service-connected back pain.  The examiner essentially explained that acute pain is related to only transient elevations in blood pressure.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

 With regards to whether the hypertension disorder was aggravated by the Veteran's second period of active duty service, the Board similarly finds that service connection is not warranted.  In this instance, clear and unmistakable evidence shows that the Veteran's hypertension preexisted his second period of active duty service.  However, there is no objective evidence of record indicating that the Veteran's hypertension was aggravated by this service.  Here, the Veteran's service treatment records, to include the February 2003 and May 2004 service treatment records, all reflect that the Veteran's hypertension was well controlled during this time period.  Treatment records dated after the Veteran's active military service are negative for any opinion or indication that his hypertension was aggravated by his military service.  Essentially, the Board finds that there is no competent evidence of record showing that the underlying disability underwent a permanent increase during this time period.  Therefore, the Board concludes that service connection is not warranted in this instance

The competent medical evidence of record does not show that the Veteran's hypertension was in any way caused or aggravated by his active duty service, ACDUTRA service, or his service-connected low back disability.  As explained in the preceding paragraphs, the claims file is negative for any objective evidence relating the current hypertension disorder to the Veteran's military service.  Similarly, the record is void of objective medical evidence indicating that the Veteran's hypertension was caused or aggravated by his service-connected low back disability or his period of ACDUTRA service.  Again, the Board emphasizes the November 2008 VA examiner's probative opinion essentially that pain is only related to transient elevated blood pressure.  Given the medical evidence against the claim, for the Board to conclude that the Veteran's hypertension was caused or aggravated by his military service or a service-connected disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the Veteran's statements in support of his claim that his hypertension was caused or aggravated by his service-connected low back disability.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of his symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, Veteran's private and VA treatment records (showing no objective evidence of causation or aggravation of the hypertension disease), service treatment records (containing no competent medical evidence of an aggravation of his hypertension) and post- service treatment records (essentially showing an opinion that his hypertension was not caused or aggravated by his service-connected low back disability) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottviet v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran may posit that his hypertension began and increased in severity following an in-service low back injury, he is not shown to have the requisite competence to render such an opinion.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In reaching this conclusion regarding the Veteran's claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the evidence here is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  As there is simply no basis upon which to grant the Veteran's claim, the appeal is denied.

Legal Criteria for Increased Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, a decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14  (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The Veteran's low back disability is currently evaluated as 40 percent disabling under Diagnostic Code 5243.  This Diagnostic Code provides that intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula (General Rating Formula) for Diseases and Injuries of the Spine or under the Incapacitating Episodes Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately, under an appropriate diagnostic code.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum, 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted above, the Veteran's low back disability may be rated under Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, if this would result in a higher disability rating.  The Formula for Rating Intervertebral Disc Syndrome provides for a maximum 60 percent evaluation for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note (1).  Note (2) provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

The Veteran's service treatment records show treatment for his low back disability.  Of particular note is a January 2004 treatment record, in which he was noted to have five to six flare ups of low back pain per year.  At that time, he denied having any fever, chills, nausea, vomiting, shortness of breath, chest pain, abdominal discomfort, any frequency, urgency, or dysuria.   An August 2004 record associated with a Medical Evaluation Board determination documents the Veteran's report of low back pain for five years, which prevented him from impact exercise and marching.  

The claims file includes a November 2004 Physical Evaluation Board determination related to the Veteran's low back disability.  His diagnoses included chronic low back pain, status post laminectomy in 1998.  The document reflects that the Veteran's physical examination did not indicate a failed back and that range of motion measurements were not definitive.  However, it was determined that the Veteran's disability seemed to fall at the 20 percent level due to his radiculopathy.  

Associated with the claims file are private treatment records showing that the Veteran underwent treatment for his low back disability throughout the pendency of the appeal.  A January 2004 physical examination reveals that the Veteran presented with decreased lumbar spine range of motion in all directions and full range of motion of the neck; the Veteran was diagnosed with low back pain with degenerative disc disease and chronic low-level left radiculopathy.  A July 2004 treatment record documents the Veteran's report of progressive back pain that had become intolerable; he reported having increased difficulty with prolonged standing and sitting.  He denied any acute bowel or bladder incontinence, but reported some numbness and tingling in his left lower extremity.  Diagnostic testing revealed marked degenerative disc disease, degenerative collapse, hemilaminectomy defect, and annular tears of the lumbar spine.  The physical examination revealed decreased range of lumbar spine motion, with the Veteran demonstrating flexion to 20 degrees, with pain at 10 degrees; no extension jog was appreciated.  

In a December 2004 private treatment record, the Veteran reported an increase in his back pain and that any activity of any duration, other than a very sedentary lifestyle, caused him to have increased pain.  On the physical examination, the Veteran demonstrated lumbar spine range of motion of flexion to 20 degrees, extension to 5 degrees, and lateral rotation to 10 degrees, all with pain.  He was noted to have increased tenderness in his lumbar muscles.  The Veteran indicated that he did not wish to undergo surgical treatment of his back symptomatology, but instead wished to continue with other forms of pain management.  

The Veteran demonstrated a forward flexed stance and antalgic gait upon ambulation during a January 2005 assessment.  He was noted to have subjective reports of diminished sensation in the low back and left lower extremity, but denied any bowel or bladder involvement.  An additional January 2005 private treatment record shows that the Veteran continued to have low back symptomatology, as he presented with restricted range of motion and walked with a 5 degree forward flexed plane and sagittal plane imbalance.  

The claims file reflects that the Veteran received treatment for his low back symptomatology following his separation from active duty at both VA and military base medical facilities.  Records associated with this treatment show that in January 2005 the Veteran reported having low back pain, without any bowel or bladder incontinence, or any weakness or numbness in his extremities.  

In a September 2005 statement submitted in support of his claim, the Veteran provided additional details as to his low back disability claim.  He essentially reported that he was incapacitated due to his back for durations of two to five days, with these flare ups occurring eight to ten times per year.  The Veteran stated that his back symptomatology had increased in severity and caused limitations in his movement.    

The Veteran underwent a VA spine examination in January 2006, at which time the claims file was reviewed.  He reported that his symptoms were progressively worse, symptoms which he treated with prescription medication with fair results.  He denied experiencing urinary or fecal incontinence, urinary retention,  constipation, visual dysfunction, falls, dizziness, or unsteadiness.  The Veteran reported experiencing urinary frequency, urinary urgency, erectile dysfunction, leg or foot weakness and numbness, and paresthesias.  The etiology of his reported erectile dysfunction was noted as cystoscopy.  He reported severe flare ups of his back symptoms every one to two months, for a duration of four to seven days; episodes of flare ups were reported to involve bed rest and medication injections.  Additional symptoms were reported to include fatigue, decreased motion, weakness, spasms, and constant pain in the thoracolumbar spine, with radiation to the left lower extremity and occasional left sciatica.  The Veteran reported that he was unable to walk more than a few yards.  

On the physical examination, the Veteran presented with a normal posture and head position and a normal gait.  No abnormal spinal curvatures were noted.  The examination was significant for objective evidence of spasms of the lumbar sacrospinalis, along with severe pain with motion, moderate tenderness, and mild weakness.  The range of motion of the thoracolumbar spine was reported as follows:  flexion from 10 to 15 degrees, with pain at 10 degrees; extension from 0 to 10 degrees, with pain at 10 degrees; left lateral flexion from 0 to 15 degrees, with pain at 10 degrees; right lateral flexion from 0 to 20 degrees, with pain at 20 degrees; and bilateral rotation from 0 to 5 degrees, with pain at 5 degrees.  The lumbar spine range of motion was additionally limited on repetitive use by 10 degrees, and the Veteran was unable to continue after three repetitions due to pain.  The sensory and reflex examinations revealed deficits in the left lower extremity.  The Lasegue's sign was negative.  The examiner noted that a March 2002 VA computed tomography (CT) scan of the lumbar spine revealed calcification, postoperative changes, and hypertrophic osteoarthritic changes in the lumbar spine.  

Following the examination, the diagnosis, in essence, was surgical repair of the lumbar spine with degenerative disc disease and residual radiculopathy.  The examiner indicated that there were significant effects on the Veteran's occupational activities essentially related to his low back disability, to include an increase in absenteeism.  The effect of the Veteran's disability on his daily activities ranged from none to severe.  

In support of his claim, the Veteran submitted a September 2006 letter from his private treating physician, who indicated that the Veteran had received treatment at his facility since March 2004.  He reported that the Veteran was receiving treatment for back pain, which was reported to radiate down to his right hip.  The physician noted that the Veteran was on medication; however, the Veteran still reported having a significant amount of pain.  The Veteran reported that he was able to do some activities in the morning, but that by noon he had to lie down to rest for one to two hours.  The physician stated that the Veteran's symptoms had been ongoing since 2004, with a low likelihood of improvement without surgical intervention but no guarantee of significant improvement.  

The Veteran's wife submitted a statement in August 2007, in which she described her observations with regards to the Veteran's low back disability.  She reported that the Veteran was unable to participate in activities that they previously engaged in, such as jet skiing, sitting through a movie, and boating.  She reported he became tired and very slow around noon or early afternoon.  His wife also stated that his left foot dragged and he walked with a noticeable limp.  

The Veteran testified as to his low back symptomatology during the June 2008 formal hearing.  He reported having back pain, numbness in his lower extremities, and limitation of his spine range of motion.  According to the Veteran, his physician recommended that he should not walk further than half of a mile and not for more than 20 minutes at a time.  He stated that he had been incapacitated due to his back symptomatology between 40 and 50 days within the previous year.

Additional VA treatment records show continued reports of low back pain.  In a September 2007 record, the Veteran reported having chronic back pain, but denied any urinary frequency or incontinence, or any changes in bowel habits.  The assessment was lumbar disc disease with chronic back pain, stable on current regimen and no changes.  

The Veteran underwent a second VA spine examination in November 2008, at which time the claims file was reviewed.  He reported having incapacitating episodes in April of each year, which lasted for ten days.  The  Veteran reported that during the remainder of the year he was incapacitated one to three days, every two weeks of every month.  He stated that his pain level increased with normal daily activities, to include prolonged walking and sitting.  He reported radiation of his low back pain to his right groin, but denied any loss of bladder or bowel control.  The Veteran described his current treatment regime using pain medication as fair.  He denied a history of urinary or fecal symptoms, as well as a history of erectile dysfunction.  He reported having numbness, parestesias and leg or foot weakness.  His other symptoms were noted to include fatigue, decreased motion, spasms, and constant pain in his low back.  The Veteran reiterated his report of flare ups occurring every two to three weeks for a duration of one to two days; alleviating factors were reported as rest.  

The physical examination revealed objective evidence of spasms, pain with motion, and tenderness in the thoracic spine.  However, these findings were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Inspection of the spine revealed normal posture and a symmetrical appearance.  The Veteran demonstrated an antalgic gait.  The examination was negative for evidence of abnormal spinal curvatures, to include lumbar lordosis or reverse lordosis.  The sensory examination revealed sensory deficits in the bilateral lower extremities.  The range of motion of the lumbar spine was reported as follows:  flexion from 0 to 20 degrees, with pain beginning at 15 degrees, and additional loss of motion of 0 to 10 degrees following repetitive use due to pain; extension from 0 to 10 degrees, with pain beginning at 5 degrees; right and left lateral flexion from 0 to 15 degrees, with pain beginning at 10 degrees; and right and left lateral rotation from 0 to 10 degrees, with pain beginning at 5 degrees.  

The diagnosis was thoracolumbar degenerative disc disease, with bilateral lower extremity radiculopathy.  The Veteran reported that he was unemployed and had not worked in two to five years due to his health.  The examiner concluded that the effect of the low back diagnosis on the Veteran's daily activities ranged from none to moderate.  

Evaluating the evidence in light of the above rating criteria, the Board must conclude that an increased evaluation is not warranted.  Specifically, there is no evidence that the Veteran demonstrates unfavorable ankylosis of the entire thoracolumbar spine to warrant the next higher 50 percent disability rating.  In this case, the medical evidence does not demonstrate whatsoever any ankylosis of the Veteran's spine.  Indeed, the medical evidence dated throughout the period of appeal shows that the Veteran has demonstrated at least 10 degrees of flexion and extension ranging from 0 to 10 degrees, with pain, during the pendency of the appeal.  Thus, the Veteran's entire thoracolumbar spine is not ankylosed, as he has movement in this area.  Accordingly, a disability rating higher than the currently assigned 40 percent does not apply under the general rating formula for spine disabilities.  See 38 C.F.F. § 4.71a

Also pertinent in this case is whether an increased evaluation is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  The Board has given consideration to the Veteran's own statements as well as the lay statements regarding his need for bed rest during flare ups of his back symptomatology and the frequency of his flare ups.  Additionally, the Board has considered the Veteran and his wife's reports that he has to lie down to rest after performing his morning activities.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least six weeks during the past 12 months.  While the September 2006 letter from the Veteran's treating physician documents the Veteran's report of requiring rest for his back, the letter does not show that the treating physician actually prescribed bed rest due to treat the Veteran's low back symptoms.  As such, an increased evaluation for incapacitating episodes under Diagnostic Code 5243 is not warranted.

The Board has also considered whether an increased evaluation is warranted based upon the granting of a separate neurologic disability related to the lumbar spine.  In this regard, the Board observes that during the appeal period, there is no indication that the Veteran has had any associated bowel, bladder, or erectile impairments associated with his low back disability that warrant separate evaluations.  The Board acknowledges that the Veteran reported experiencing urinary frequency and urgency during the January 2006 VA examination.  However, most recently, during the November 2008 VA examination, he denied having a history of urinary symptoms.  The medical records document indications of neurological symptomatology affecting the lower extremities.  As a result, service connection was separately granted by way of the February 2009 rating decision for radiculopathy of the left and right lower extremities.  The Board is not able to identify any further evidence of neurological symptomatology associated with the service-connected low back disorder.  Therefore, a separate rating (in excess of that already granted or referred to the RO) is not warranted for neurological impairment, as no such impairment is shown.   

The Board has considered the Veteran and his wife's statements as to the nature and severity of his low back symptomatology.  The Veteran and his wife are certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).   

With regards to whether the evidence indicates that the Veteran's service-connected low back disability warrants referral for an extraschedular consideration under 38 C.F.R. § 3.321, the Board notes that this issue is part and parcel with the claim for a total disability rating based on individual employability (TDIU) being remanded to the RO for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue will be addressed during the subsequent adjudication by the RO.  

In conclusion, the Board finds that the criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  Where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension is denied.

Entitlement to a disability rating in excess of 40 percent for a low back disability is denied.  



REMAND

Unfortunately, a remand is required with respect to the claim for TDIU benefits.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, in a June 2004 private treatment record, the Veteran's treating physician essentially stated, following an assessment of the Veteran's low back, that the Veteran could not work for any length of time.  Additionally, in March 2009, the Veteran submitted a claim for TDIU benefits, stating that he was unable to work due to his service-connected low back disability.  The Board notes that a request for TDIU benefits, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice, 22 Vet. App. 447.  

In this regard, the Board notes that the RO deferred issuing a decision with respect to the Veteran's claim for TDIU benefits in a February 2009 rating decision so that the Veteran could submit additional evidence requested by the RO.  In March 2009, the Veteran submitted the requested information.  The Board notes, however, that the RO has not yet adjudicated the Veteran's claim for a TDIU.  Thus, the Board finds that the RO must adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).
In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of the Veteran's service-connected disabilities.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2.  The RO/AMC should then adjudicate the Veteran's claim for service connection for TDIU benefits.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


